DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 8/2/2021 has been entered. The claims 4, 6, 13-17, 23, 26 and 27 have been cancelled. The claims 5, 7-12, 18-20, 24, 25, 28 and 29 have been amended. The claims 1-3, 5, 7-12, 18-22, 24, 25 and 28-30 are pending in the current application. 

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for generating…” of claim 30. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

For example, with respect to the claimed “means for generating” in claim 30, applicant’s specification discloses at Paragraph 0051 means for generating corresponds to a computer 207 of Paragraph 0034. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman US-PGPUB No. 2018/0107805 (hereinafter Anantharaman); 
In view of Williams US-PGPUB No. 2017/0337352 (hereinafter Williams); 
Salgar US-PGPUB No. 2019/0197254 (hereinafter Salgar); 
Wright JR et al. US-PGPUB No. 2019/0370544 (hereinafter Wright); Srinivasan et al. US-PGPUB No. 2019/0340333 (hereinafter Srinivasan) and Pinti et al. US-PGPUB No. 2019/0122437 (hereinafter Pinti). 
Re Claim 1: 
Anantharaman in view of Williams/Pint/Salgar teaches a method comprising: 
a) capturing an image of a field of view of a head mounted camera (
Williams teaches at Paragraph 0048 that the user 102 may point a camera of the AR occlusion device 101 to capture an image of the physical objects A 116 and B 118 in the physical environment 114 and at Paragraph 0045 that the AR occlusion device 101 may include a head-mounted device that a user 102 may wear to view the AR content related to captured images of several physical objects and at Paragraph 0057 that the sensors 202 in the AR occlusion device 101 include a camera 302…including the front facing camera to capture a front field of view of the AR occlusion device 101. 
Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. 
Pinti teaches at Paragraph 0030-0031 that the display device 12 (a pair of video goggles) captures imagery of object 18 in local field scene 20 and transmits a video signal 26 over a communication link 28 to a remote site and at Paragraph 0061 that enabling the camera to capture imagery in the camera FOV 418); 
b) automatically generating, in near real time, a modified image by performing steps comprising: 
i) identifying one or more portions of the image of the field of view of the head mounted camera to be masked (Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0098 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Williams teaches at Paragraph 0081-0082 that the occlusion configuration module 408 determines a physical object within a field of view of the user 102 is to be occluded or hidden from view of the user 102….occlusion module 410 generates AR content to prevent the user 102 from reading a sensitive portion of a document or to prevent the user form seeing a physical object among several objects….The AR content may be a plain colored virtual object to mask or block the physical object.  
Williams teaches at Paragraph 0024-0025 that that AR occlusion device identifies the physical object based on the image of the physical object and determines that the physical object includes confidential content…the processor includes an AR occlusion application that determines that the physical object includes the confidential content and causes the AR occlusion device to display an AR content, e.g., blank area over the confidential content in the display. The AR content occludes the confidential content. Williams teaches at Paragraph 0088-0089 that the AR occlusion device 101 identified the physical object based on the captured image of the physical object…the AR conclusion device 101 displays AR content in a display to occlude the confidential content and at Paragraph 0099 and FIG. 14A that the AR content 1408 appears to black out or blank out the sensitive or confidential corresponding portion of the document 1404. 

Pinti teaches at Paragraph 0058 that typical photography methods would capture the entire scene, using the entire FOV and edit out, block, snip or otherwise obfuscate the unwated footage/scene. 
Salgar teaches at FIGS. 102 identifying privacy masking areas in the portions of the image captured by the cameras); and 
ii) masking each of the one or more identified portions (Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0098 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Williams teaches at Paragraph 0081-0082 that the occlusion configuration module 408 determines a physical object within a field of view of the user 102 is to be occluded or hidden from view of the user 102….occlusion module 410 generates AR content to prevent the user 102 from reading a sensitive portion of a document or to prevent the user form seeing a physical object among several objects….The AR content may be a plain colored virtual object to mask or block the physical object.  
Williams teaches at Paragraph 0024-0025 that that AR occlusion device identifies the physical object based on the image of the physical object and determines that the physical object includes confidential content…the processor includes an AR occlusion application that determines that the physical object includes the confidential content and causes the AR occlusion device to display an AR content, e.g., blank area over the confidential content in the display. The AR content occludes the confidential content. Williams teaches at Paragraph 0088-0089 that the AR occlusion device 101 identified the physical object based on the captured image of the physical object…the AR conclusion device 101 displays AR content in a display to occlude the confidential content and at Paragraph 0099 and FIG. 14A that the AR content 1408 appears to black out or blank out the sensitive or confidential corresponding portion of the document 1404. 
Salgar teaches at FIGS. 102 identifying privacy masking areas in the portions of the image captured by the cameras. 
Pinti teaches at Paragraph 0058 that typical photography methods would capture the entire scene, using the entire FOV and edit out, block, snip or otherwise obfuscate the unwated footage/scene). 
Williams/Anantharaman at least suggests the claim limitation that presenting the modified image, wherein presenting the modified image comprises: i) displaying the modified image to a remote service technician; or ii) displaying the modified image on a display of an augmented reality headpiece wherein the head mounted camera is integrated with the augmented reality headpiece (Salgar teaches at FIGS. 102 identifying privacy masking areas in the portions of the image captured by the cameras and presenting the privacy masked images to a remote operator in the operator console. 
Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Williams teaches at Paragraph 0081-0082 that the occlusion configuration module 408 determines a physical object within a field of view of the user 102 is to be occluded or hidden from view of the user 102….occlusion module 410 generates AR content to prevent the user 102 from reading a sensitive portion of a document or to prevent the user form seeing a physical object among several objects….The AR content may be a plain colored virtual object to mask or block the physical object.  
Williams teaches at Paragraph 0024-0025 that that AR occlusion device identifies the physical object based on the image of the physical object and determines that the physical object includes confidential content…the processor includes an AR occlusion application that determines that the physical object includes the confidential content and causes the AR occlusion device to display an AR content, e.g., blank area over the confidential content in the display. The AR content occludes the confidential content. Williams teaches at Paragraph 0088-0089 that the AR occlusion device 101 identified the physical object based on the captured image of the physical object…the AR conclusion device 101 displays AR content in a display to occlude the confidential content and at Paragraph 0099 and FIG. 14A that the AR content 1408 appears to black out or blank out the sensitive or confidential corresponding portion of the document 1404).
Pinti implicitly teaches the claim limitation that presenting the modified image, wherein presenting the modified image comprises: i) displaying the modified image to a remote service technician; or ii) displaying the modified image on a display of an augmented reality
headpiece wherein the head mounted camera is integrated with the augmented reality headpiece (Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the AR display experience of Wright and Anantharaman to have provided the AR display on the HMD display with the labeled/masked objects. One of the ordinary skill in the art would have been motivated to occluded/highlighted/masked the objects to prevent the confidential information from being viewed.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Pinti/Salgar to have provided the AR display on the HMD display with the labeled/masked objects. One of the ordinary skill in the art would have been motivated to occluded/highlighted/masked the objects to prevent the confidential information from being viewed.  

Wright/Srinivasan teaches the claim limitation that presenting the modified image, wherein presenting the modified image comprises: i) displaying the modified image to a remote service technician; or ii) displaying the modified image on a display of an augmented reality
headpiece wherein the head mounted camera is integrated with the augmented reality headpiece (Wright teaches at Paragraph 0044 that the object may be highlighted on a display associated with the electronic device. 
Wright teaches at Paragraph 0161 that the user device may comprise a camera that allows the user to capture a stream of images from the user’s environment. 
Wright teaches at 0153-0156 that the user can then point and/or click to select various highlighted parts (obscured) of the object…the selected part might be one that is obscured or not visible within the camera’s field of view…one or more of the users may wish to label one or more of the objects or object parts so that the other users are able to visually see the name of the object or object part. 
Srinivasan teaches at Paragraph 0039 that in the view 210, this object has been populated yet some of the elements of the object are not fully disclosed, e.g., confidential information is hidden from view based on the identity 212 of user 202). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the AR display experience of Wright/Srinivasan and Williams, Anantharaman and Pinti to have provided the AR display on the HMD display with the labeled/masked objects. One of the ordinary skill in the art would have been motivated to occluded/highlighted/masked the objects to prevent the confidential information from being viewed.  
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that identifying one or more portions of the image of the field of view of the head mounted camera to be masked comprises: 
a) identifying one or more display screens in the field of view; 
b) for each of the one or more display screens, determining whether an interface is displayed on that display screen that matches an item from a predefined interface library; and 
c) for each displayed interface with at least one matching item from the predefined interface library, identifying one or more portions of that interface as portions of the image to be masked based on information from the matching item from the predefined interface library.
However, Anantharaman/Williams further teaches the claim limitation that identifying one or more portions of the image of the field of view of the head mounted camera to be masked comprises: 
a) identifying one or more display screens in the field of view; 
b) for each of the one or more display screens, determining whether an interface is displayed on that display screen that matches an item from a predefined interface library; and 
c) for each displayed interface with at least one matching item from the predefined interface library, identifying one or more portions of that interface as portions of the image to be masked based on information from the matching item from the predefined interface library (
Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Williams teaches at Paragraph 0088 that the database 506 stores a document dataset 508….an occlusion configuration dataset 512. The document dataset 508 includes data related to identification of physical objects and corresponding levels of confidentiality of users….the occlusion configuration dataset 512 includes data related to AR content generated for occlusion based on identifications of physical objects and corresponding levels of confidentiality of users and at Paragraph 0090 that the AR occlusion device 101 determines a confidentiality level of the confidential content based on an identification of the physical object…the AR occlusion device 101 generates and displays the AR (blanked out) content based on the confidentiality level. . 
Williams teaches at Paragraph 0081-0082 that the occlusion configuration module 408 determines a physical object within a field of view of the user 102 is to be occluded or hidden from view of the user 102….occlusion module 410 generates AR content to prevent the user 102 from reading a sensitive portion of a document or to prevent the user form seeing a physical object among several objects….The AR content may be a plain colored virtual object to mask or block the physical object.  
Williams teaches at Paragraph 0024-0025 that that AR occlusion device identifies the physical object based on the image of the physical object and determines that the physical object includes confidential content…the processor includes an AR occlusion application that determines that the physical object includes the confidential content and causes the AR occlusion device to display an AR content, e.g., blank area over the confidential content in the display. The AR content occludes the confidential content. Williams teaches at Paragraph 0088-0089 that the AR occlusion device 101 identified the physical object based on the captured image of the physical object…the AR conclusion device 101 displays AR content in a display to occlude the confidential content and at Paragraph 0099 and FIG. 14A that the AR content 1408 appears to black out or blank out the sensitive or confidential corresponding portion of the document 1404). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that masking each of the one or more identified portions comprises, for each of the one or more display screens having at least one matching item from the predefined interface library, overlaying an image corresponding to that interface from the predefined interface library. 
Anantharaman/Williams further teaches the claim limitation that masking each of the one or more identified portions comprises, for each of the one or more display screens having at least one matching item from the predefined interface library, overlaying an image corresponding to that interface from the predefined interface library (
Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Williams teaches at Paragraph 0088 that the database 506 stores a document dataset 508….an occlusion configuration dataset 512. The document dataset 508 includes data related to identification of physical objects and corresponding levels of confidentiality of users….the occlusion configuration dataset 512 includes data related to AR content generated for occlusion based on identifications of physical objects and corresponding levels of confidentiality of users and at Paragraph 0090 that the AR occlusion device 101 determines a confidentiality level of the confidential content based on an identification of the physical object…the AR occlusion device 101 generates and displays the AR (blanked out) content based on the confidentiality level). 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that prior to capturing the image of the field of view of the head mounted camera, providing one or more notation media exemplar images; b) identifying one or more portions of the image of the field of view of the head mounted camera to be masked comprises: i) identifying one or more notation media in the field of view based on information from the notation media exemplar images; and ii) identifying each of the one or more notation media in the field of view as one of the one or more portions of the image of the field of view of the head mounted camera to be masked.
Anantharaman/Williams further teaches the claim limitation that that prior to capturing the image of the field of view of the head mounted camera, providing one or more notation media exemplar images; b) identifying one or more portions of the image of the field of view of the head mounted camera to be masked comprises: i) identifying one or more notation media in the field of view based on information from the notation media exemplar images; and ii) identifying each of the one or more notation media in the field of view as one of the one or more portions of the image of the field of view of the head mounted camera to be masked (Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Williams teaches at Paragraph 0088 that the database 506 stores a document dataset 508….an occlusion configuration dataset 512. The document dataset 508 includes data related to identification of physical objects and corresponding levels of confidentiality of users….the occlusion configuration dataset 512 includes data related to AR content generated for occlusion based on identifications of physical objects and corresponding levels of confidentiality of users and at Paragraph 0090 that the AR occlusion device 101 determines a confidentiality level of the confidential content based on an identification of the physical object…the AR occlusion device 101 generates and displays the AR (blanked out) content based on the confidentiality level).

Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a) presenting the modified image comprises transmitting the modified image to the remote service technician; b) the method comprises: 
i) prior to capturing the image of the field of view of the head mounted camera, specifying an imageable area of a laboratory; 
ii) determining, after capturing the image of the field of view of the head mounted camera, and based on one or more wireless transceivers located at a border of the imageable area, whether the head mounted camera is located in the imageable area of the laboratory; and 
iii) based on a determination that the head mounted camera is not located in the imageable area of the laboratory, automatically deactivating transmission functionality of the head mounted camera. 
Pinti further teaches the claim limitation that a) presenting the modified image comprises transmitting the modified image to the remote service technician (Pinti teaches Paragraph 0028-0030 that the video signal viewed by the expert was captured and transmitted from the field technician’s video camera….device 12 captures imagery of object 18 in local field scene 20 and transmits a video signal 26 over a communications link 28 to a remote site); b) the method comprises: 
i) prior to capturing the image of the field of view of the head mounted camera, specifying an imageable area of a laboratory (Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled); 
ii) determining, after capturing the image of the field of view of the head mounted camera, and based on one or more wireless transceivers located at a border of the imageable area, whether the head mounted camera is located in the imageable area of the laboratory (
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled); and 
iii) based on a determination that the head mounted camera is not located in the imageable area of the laboratory, automatically deactivating transmission functionality of the head mounted camera (
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled). 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the transmission functionality of the head mounted camera is automatically deactivated by automatically deactivating the head mounted camera.
Pinti further teaches the claim limitation that the transmission functionality of the head mounted camera is automatically deactivated by automatically deactivating the head mounted camera (
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a) presenting the modified image comprises displaying the modified image to the remote technician; b) the method comprises: i) prior to capturing the image of the field of view of the head mounted camera, specifying an imageable area of a laboratory; ii) determining, after capturing the image of the field of view of the head mounted camera, and based on distance from a wireless transceiver located inside of the imageable area, whether the head mounted camera is located in the imageable area of the laboratory; and 
iii) based on a determination that the head mounted camera is not located in the imageable area of the laboratory, automatically deactivating transmission functionality of the head mounted camera.
Pinti further teaches the claim limitation that a) presenting the modified image comprises displaying the modified image to the remote technician; b) the method comprises: i) prior to capturing the image of the field of view of the head mounted camera, specifying an imageable area of a laboratory; ii) determining, after capturing the image of the field of view of the head mounted camera, and based on distance from a wireless transceiver located inside of the imageable area, whether the head mounted camera is located in the imageable area of the laboratory; and 
iii) based on a determination that the head mounted camera is not located in the imageable area of the laboratory, automatically deactivating transmission functionality of the head mounted camera (
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a) presenting the modified image comprises displaying the modified image to the remote service technician; and b) the method comprises transmitting the modified image to the remote service technician using an internet connection.
Anantharaman/Pinti further teaches the claim limitation that a) presenting the modified image comprises displaying the modified image to the remote service technician; and b) the method comprises transmitting the modified image to the remote service technician using an internet connection (
Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled). 

Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a) presenting the modified image comprises displaying the modified image to the remote service technician; b) the method comprises, simultaneously with displaying the modified image to the remote service technician, displaying the image of the field of view of the head mounted camera on the display of the augmented reality headpiece wherein the head mounted camera is integrated with the augmented reality headpiece.
Anantharaman/Pinti further teaches the claim limitation that a) presenting the modified image comprises displaying the modified image to the remote service technician; b) the method comprises, simultaneously with displaying the modified image to the remote service technician, displaying the image of the field of view of the head mounted camera on the display of the augmented reality headpiece wherein the head mounted camera is integrated with the augmented reality headpiece (
Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled). 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a) the image is captured as part of a video stream; b) the method comprises transmitting the modified image to the remote service technician; and c) transmitting the modified image to the remote service technician is performed by transmitting a version of the video stream that includes the modified image rather than the captured image. 
Anatharaman/Pinti further teaches the claim limitation that a) the image is captured as part of a video stream; b) the method comprises transmitting the modified image to the remote service technician; and c) transmitting the modified image to the remote service technician is performed by transmitting a version of the video stream that includes the modified image rather than the captured image (Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Pinti teaches at Paragraph 0058 that typical photography methods would capture the entire scene, using the entire FOV, and edit out, bloc, snip or other obfuscate the unwanted footage/scene/pixels. 
Pinti teaches at Paragraph 0037 that video processor 140 overlays hand gestures 144 and other textual or shape information or audio on video signal 142 from the remote expert and presents the video to instruct the user in manipulation of the object and at Paragraph 0061 that receiving hand gestures that are overlaid on the AR goggles). 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the image of the field of view of the head mounted camera includes confidential information outside of the one or more portions identified as portions to be masked.
Anatharaman/Williams further teaches the claim limitation that the image of the field of view of the head mounted camera includes confidential information outside of the one or more portions identified as portions to be masked (Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Williams teaches at Paragraph 0081-0082 that the occlusion configuration module 408 determines a physical object within a field of view of the user 102 is to be occluded or hidden from view of the user 102….occlusion module 410 generates AR content to prevent the user 102 from reading a sensitive portion of a document or to prevent the user form seeing a physical object among several objects….The AR content may be a plain colored virtual object to mask or block the physical object.  
Williams teaches at Paragraph 0024-0025 that that AR occlusion device identifies the physical object based on the image of the physical object and determines that the physical object includes confidential content…the processor includes an AR occlusion application that determines that the physical object includes the confidential content and causes the AR occlusion device to display an AR content, e.g., blank area over the confidential content in the display. The AR content occludes the confidential content. Williams teaches at Paragraph 0088-0089 that the AR occlusion device 101 identified the physical object based on the captured image of the physical object…the AR conclusion device 101 displays AR content in a display to occlude the confidential content and at Paragraph 0099 and FIG. 14A that the AR content 1408 appears to black out or blank out the sensitive or confidential corresponding portion of the document 1404).
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the head mounted camera is comprised by a pair of instrumented safety glasses. 
Anantharaman/Pinti further teaches the claim limitation that the head mounted camera is comprised by a pair of instrumented safety glasses (
Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Pinti teaches at Paragraph 0030-0031 that the display device 12 (a pair of video goggles) captures imagery of object 18 in local field scene 20 and transmits a video signal 26 over a communication link 28 to a remote site and at Paragraph 0061 that enabling the camera to capture imagery in the camera FOV 418). 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a) presenting the modified image comprises displaying the modified image to the remote technician; b) the method comprises: i) the remote technician generating, based on the modified image, a remediation overlay comprising information for addressing a problem in a laboratory instrument in the field of view of the head mounted camera; and ii) displaying an image comprising the remediation overlay on a display of the laboratory instrument. 
Pinti further teaches the claim limitation that a) presenting the modified image comprises displaying the modified image to the remote technician (Pinti teaches at Paragraph 0058 that typical photography methods would capture the entire scene, using the entire FOV, and edit out, bloc, snip or other obfuscate the unwanted footage/scene/pixels); b) the method comprises: i) the remote technician generating, based on the modified image, a remediation overlay comprising information for addressing a problem in a laboratory instrument in the field of view of the head mounted camera; and ii) displaying an image comprising the remediation overlay on a display of the laboratory instrument (Pinti teaches at Paragraph 0037 that video processor 140 overlays hand gestures 144 and other textual or shape information or audio on video signal 142 from the remote expert and presents the video to instruct the user in manipulation of the object and at Paragraph 0061 that receiving hand gestures that are overlaid on the AR goggles). 

Claims 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman US-PGPUB No. 2018/0107805 (hereinafter Anantharaman)  
In view of Pinti et al. US-PGPUB No. 2019/0122437 (hereinafter Pinti); 
Salgar US-PGPUB No. 2019/0197254 (hereinafter Salgar); 
Iyer et al. US-PGPUB No. 2020/0097065 (hereinafter Iyer). 
Re Claim 21: 
The claim 21 recites a system comprising: 
a) a head mounted camera; 
b) a processor; 
wherein the processor is configured with a set of computer instructions operable to, when executed: 
A) after the head mounted camera has been activated, determine whether images captured by the head mounted camera should be made available for non-immediate viewing; 
B) make an image captured by the head mounted camera available for non-immediate viewing if and only if: 
1) a determination is made that the image should be made available for non- immediate viewing; and/or ii) both of the following statements are true: 
1) a determination was made that images captured by the head mounted camera should be made available for non-immediate viewing prior to that image being captured; and 
2) no determination was made that images captured by the head mounted camera should not be made available for non-immediate viewing more recently than the most recent determination that images captured by the head mounted camera should be made available for non-immediate viewing. 
Anantharaman/Pinti in view of Salgar further teaches a system comprising: 
a) a head mounted camera (Anantharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects
Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment and at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects. 
Pinti teaches at Paragraph 0005 and Paragraph 0012 that the field technician war4 video goggles that include both a video camera and a display and at Paragraph 0028-0031 that the display device 12 is a pair of goggles including video camera to capture imagery of object 18 in local field scene 20); 
b) a processor (e.g.., a processor of Anantharaman Paragraph 0110 or the FOV processor 140 of Pinti FIG. 2 and Paragraph 0038 “the FOV processor 140 controls the video camera to exclude at least a portion of the camera FOV 112 that lies outside an allowable FOV 116 from capture within the video signal 142”); 
wherein the processor is configured with a set of computer instructions operable to, when executed: 
A) after the head mounted camera has been activated, determine whether images captured by the head mounted camera should be made available for non-immediate viewing (
Anantharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment and at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects. 
Pinti teaches at Paragraph 0038 that if the alignment condition is not met video processor 140 disables recording by the entire camera and at Paragraph 0061 once calibrated, technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object….the alignment condition is satisfied thereby enabling the camera to capture imagery in the camera FOV 418…The camera remains enabled and video is captured for transmission and display and at Paragraph 0028 that the expert views and responds to the video signal captured and transmitted to the remote field location by the technician’s video camera in real time. 
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled. 
Salgar teaches at FIG. 2 and Paragraph 0017 that the control system may identify privacy masking areas in the videos or images). 
Anantharaman/Pinti implicitly teaches or suggests the claim limitation:  
B) make an image captured by the head mounted camera available for non-immediate viewing if and only if: 
I) a determination is made that the image should be made available for non- immediate viewing (Anantharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Pinti teaches at Paragraph 0061 once calibrated, technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object….the alignment condition is satisfied thereby enabling the camera to capture imagery in the camera FOV 418…The camera remains enabled and video is captured for transmission and display and at Paragraph 0028 that the expert views and responds to the video signal captured and transmitted to the remote field location by the technician’s video camera in real time. 
Salgar teaches at FIG. 2 and Paragraph 0017 that the control system may identify privacy masking areas in the videos or images); and/or 
II) both of the following statements are true: 
1) a determination was made that images captured by the head mounted camera should be made available for non-immediate viewing prior to that image being captured (
Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Pinti teaches at Paragraph 0061 once calibrated, technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object….the alignment condition is satisfied thereby enabling the camera to capture imagery in the camera FOV 418…The camera remains enabled and video is captured for transmission and display and at Paragraph 0028 that the expert views and responds to the video signal captured and transmitted to the remote field location by the technician’s video camera in real time. 
Pinti teaches at Paragraph 0058 that by reducing the field of view prior to the capture of the photons, the system’s calculations of buffer zones,…on/off switches linked to the source maker already have a margin of safety to prevent capture outside the permitted zone…to turn the camera on-off at border zones without concern that the actual line of the border is compromised. 
Salgar teaches at FIG. 2 and Paragraph 0017 that the control system may identify privacy masking areas in the videos or images); and 
2) no determination was made that images captured by the head mounted camera should not be made available for non-immediate viewing more recently than the most recent determination that images captured by the head mounted camera should be made available for non-immediate viewing (
Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Pinti teaches at Paragraph 0038 that if the alignment condition is not met video processor 140 disables recording by the entire camera and at Paragraph 0061 once calibrated, technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object….the alignment condition is satisfied thereby enabling the camera to capture imagery in the camera FOV 418…The camera remains enabled and video is captured for transmission and display and at Paragraph 0028 that the expert views and responds to the video signal captured and transmitted to the remote field location by the technician’s video camera in real time. 
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled. 
Salgar teaches at FIG. 2 and Paragraph 0017 that the control system may identify privacy masking areas in the videos or images).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the AR display experience of Pinti and Anantharaman to have provided the AR display on the HMD display with the labeled/masked objects. One of the ordinary skill in the art would have been motivated to occluded/highlighted/masked the objects to prevent the confidential information from being viewed.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the features of Salgar to have provided privacy masking on portions of the videos or images into the HMD display of the AR environment to provide an AR image with the labeled/masked objects. One of the ordinary skill in the art would have been motivated to occluded/highlighted/masked the objects to prevent the confidential information from being viewed.  
Iyer teaches the claim limitation:  
B) make an image captured by the head mounted camera available for non-immediate viewing if and only if: 
I) a determination is made that the image should be made available for non-immediate viewing (
Iyer teaches at Paragraph 0149 and FIGS. 18A-18B restricting access to locked xR objects or workspaces….a layer or filter may be turned on in frame 1803 to provide a visual indicator of locked or disable items 1809 in frame 1804. 
Iyer teaches at FIGS. 27A-27B and Paragraph 0167 that frame 2701 of sequence 2700A shows a workspace owner’s HMD view using hand 2705 with crossed middle and index fingers hovering over a first portion of an XR object 2707 and a hand 2706 also with crossed middle and index fingers hovering over a second portion of the xR object. In response, the XR object or workspace may be removed or omitted from a collaborator’s HMD view of frame 2702 in a shared XR application. Conversely, in sequence 2700B of FIG. 27B, frame 2703 shows the workspace owner’s HMD view with the first and second hands 2705 and 2706 with uncrossed middle and index fingers. In response, XR object or workspace 2707 may be displayed by the collaborator’s); and/or 
II) both of the following statements are true: 
1) a determination was made that images captured by the head mounted camera should be made available for non-immediate viewing prior to that image being captured (
Iyer teaches at Paragraph 0149 and FIGS. 18A-18B restricting access to locked xR objects or workspaces….a layer or filter may be turned on in frame 1803 to provide a visual indicator of locked or disable items 1809 in frame 1804. 
Iyer teaches at FIGS. 27A-27B and Paragraph 0167 that frame 2701 of Iyer teaches at FIGS. 27A-27B and Paragraph 0167 that frame 2701 of sequence 2700A shows a workspace owner’s HMD view using hand 2705 with crossed middle and index fingers hovering over a first portion of an XR object 2707 and a hand 2706 also with crossed middle and index fingers hovering over a second portion of the xR object. In response, the XR object or workspace may be removed or omitted from a collaborator’s HMD view of frame 2702 in a shared XR application. Conversely, in sequence 2700B of FIG. 27B, frame 2703 shows the workspace owner’s HMD view with the first and second hands 2705 and 2706 with uncrossed middle and index fingers. In response, XR object or workspace 2707 may be displayed by the collaborator’s); and 
2) no determination was made that images captured by the head mounted camera should not be made available for non-immediate viewing more recently than the most recent determination that images captured by the head mounted camera should be made available for non-immediate viewing (Iyer teaches at Paragraph 0149 and FIGS. 18A-18B restricting access to locked xR objects or workspaces….a layer or filter may be turned on in frame 1803 to provide a visual indicator of locked or disable items 1809 in frame 1804. 
Iyer teaches at FIGS. 27A-27B and Paragraph 0167 that frame 2701 of Iyer teaches at FIGS. 27A-27B and Paragraph 0167 that frame 2701 of sequence 2700A shows a workspace owner’s HMD view using hand 2705 with crossed middle and index fingers hovering over a first portion of an XR object 2707 and a hand 2706 also with crossed middle and index fingers hovering over a second portion of the xR object. In response, the XR object or workspace may be removed or omitted from a collaborator’s HMD view of frame 2702 in a shared XR application. Conversely, in sequence 2700B of FIG. 27B, frame 2703 shows the workspace owner’s HMD view with the first and second hands 2705 and 2706 with uncrossed middle and index fingers. In response, XR object or workspace 2707 may be displayed by the collaborator’s). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the features of Iyer and the privacy masking controls of Salgar into Anantharaman/Pinti’s shared AR environment to have performed a determination as to whether the image should be made available or not of non-immediate viewing (shared viewing or the remote operator viewing) with the collaborators. One of the ordinary skill in the art would have been motivated to have provided privacy masking in the shared viewing upon the determination. 
Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that the computer instructions are operable to, when executed, determine whether images captured by the head mounted camera should be made available for non-immediate viewing by performing a set of steps comprising: a) determining if the head mounted camera is located within a predefined area; and b) based on a determination that the head mounted camera is not located within the predefined area, determining that images captured by the head mounted camera should not be made available for non-immediate viewing.  
Anatharaman/Pinti further teaches the claim limitation that the computer instructions are operable to, when executed, determine whether images captured by the head mounted camera should be made available for non-immediate viewing by performing a set of steps comprising: a) determining if the head mounted camera is located within a predefined area; and b) based on a determination that the head mounted camera is not located within the predefined area, determining that images captured by the head mounted camera should not be made available for non-immediate viewing (Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects. 
Pinti teaches at Paragraph 0038 that if the alignment condition is not met video processor 140 disables recording by the entire camera and at Paragraph 0061 once calibrated, technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object….the alignment condition is satisfied thereby enabling the camera to capture imagery in the camera FOV 418…The camera remains enabled and video is captured for transmission and display and at Paragraph 0028 that the expert views and responds to the video signal captured and transmitted to the remote field location by the technician’s video camera in real time. 
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled).
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that a) the system comprises one or more wireless transceivers located at a border of the predefined area; and b) the determination that the head mounted camera is not located within the predefined area is based on detection of the head mounted camera crossing the border of the predefined area.
Pinti further teaches the claim limitation that a) the system comprises one or more wireless transceivers located at a border of the predefined area; and b) the determination that the head mounted camera is not located within the predefined area is based on detection of the head mounted camera crossing the border of the predefined area (Pinti teaches at Paragraph 0038 that if the alignment condition is not met video processor 140 disables recording by the entire camera and at Paragraph 0061 once calibrated, technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object….the alignment condition is satisfied thereby enabling the camera to capture imagery in the camera FOV 418…The camera remains enabled and video is captured for transmission and display and at Paragraph 0028 that the expert views and responds to the video signal captured and transmitted to the remote field location by the technician’s video camera in real time. 
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled).
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that a) the system comprises a laboratory instrument; b) the computer instructions are operable to, when executed, determine whether images captured by the head mounted camera should be made available for non-immediate viewing by performing a set of steps comprising: i) determining an orientation of the head mounted camera relative to the laboratory instrument; and ii) based on a determination that the orientation of the head mounted camera is offset from the laboratory instrument by 90 degrees or more, determining that images captured by the head mounted camera should not be made available for non-immediate viewing. 
Pinti further teaches the claim limitation that a) the system comprises a laboratory instrument; b) the computer instructions are operable to, when executed, determine whether images captured by the head mounted camera should be made available for non-immediate viewing by performing a set of steps comprising: i) determining an orientation of the head mounted camera relative to the laboratory instrument; and ii) based on a determination that the orientation of the head mounted camera is offset from the laboratory instrument by 90 degrees or more, determining that images captured by the head mounted camera should not be made available for non-immediate viewing (
Pinti teaches at Paragraph 0038 that if the alignment condition is not met video processor 140 disables recording by the entire camera and at Paragraph 0061 once calibrated, technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object….the alignment condition is satisfied thereby enabling the camera to capture imagery in the camera FOV 418…The camera remains enabled and video is captured for transmission and display and at Paragraph 0028 that the expert views and responds to the video signal captured and transmitted to the remote field location by the technician’s video camera in real time. 
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman US-PGPUB No. 2018/0107805 (hereinafter Anantharaman); 
In view of Pinti et al. US-PGPUB No. 2019/0122437 (hereinafter Pinti); 
Salgar US-PGPUB No. 2019/0197254 (hereinafter Salgar); 
Iyer et al. US-PGPUB No. 2020/0097065 (hereinafter Iyer) and Sato et al. US-PGPUB No. 2019/0088017 (hereinafter Sato). 
Re Claim 28: 
The claim 28 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that the system comprises a laboratory instrument configured to encrypt images captured by the head mounted camera. 
However, Sato teaches at Paragraph 0066 the claim limitation that the system comprises a laboratory instrument configured to encrypt images captured by the head mounted camera. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Sato’s encrypted image included in the image photographed by the outward camera of the HMD device. One of the ordinary skill in the art would have been motivated to have provided a code image to have conveyed information in the environment. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman US-PGPUB No. 2018/0107805 (hereinafter Anantharaman); 
In view of Pinti et al. US-PGPUB No. 2019/0122437 (hereinafter Pinti); 
Salgar US-PGPUB No. 2019/0197254 (hereinafter Salgar); 
Iyer et al. US-PGPUB No. 2020/0097065 (hereinafter Iyer) and Ballard et al. US-PGPUB No. 2015/0156803 (hereinafter Ballard). 
Re Claim 29: 
The claim 29 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that a) the head mounted camera comprises an exterior light source; b) the head mounted camera is configured to activate the exterior light source when the head mounted camera is activated and when a determination is made that images captured by the head mounted camera should be made available for non- immediate viewing; and c) the head mounted camera is configured to deactivate the exterior light source when the head mounted camera is deactivated and when a determination is made that images captured by the head mounted camera should not be made available for non-immediate viewing.
Pinti in view of Ballard et al. US-PGPUB No. 2015/0156803 (hereinafter Ballard) further teaches the claim limitation that a) the head mounted camera comprises an exterior light source; b) the head mounted camera is configured to activate the exterior light source when the head mounted camera is activated and when a determination is made that images captured by the head mounted camera should be made available for non- immediate viewing; and c) the head mounted camera is configured to deactivate the exterior light source when the head mounted camera is deactivated and when a determination is made that images captured by the head mounted camera should not be made available for non-immediate viewing (
Ballard teaches at Paragraph 0321-0322 that the camera includes a flashing light. 
Pinti teaches at Paragraph 0037 that video camera 102 includes a power source 107, a camera detector 108 with optics 110 configured to accept light (photons) over a view angle 111 that defines a camera FOV 112. 
Pinti teaches at Paragraph 0038 that if the alignment condition is not met video processor 140 disables recording by the entire camera and at Paragraph 0061 once calibrated, technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object….the alignment condition is satisfied thereby enabling the camera to capture imagery in the camera FOV 418…The camera remains enabled and video is captured for transmission and display and at Paragraph 0028 that the expert views and responds to the video signal captured and transmitted to the remote field location by the technician’s video camera in real time. 
Pinti teaches at Paragraph 0029-0030 that when the technician turn away from the object of interest, capture video of another portion of the scene or object that should not be captured or transmitted….the present invention provides a system and method for automatically and under technician control controlling the video camera in such a constrained AR environment to exclude portions of a scene for data capture and transmission compliance without interfering with the AR overlays. 
Pinti teaches at FIGS. 7a-7c and Paragraph 0058-0061 that using the entire FOV, and edit out, block, snip or otherwise obfuscate the unwanted footage/scene/pixels….on/off switches linked to the source marker already have a margin of safety to prevent capture outside the permitted zone, and even at the boundary of the permitted zone….once calibrated technician 407 manipulates the object transmitting video to a remote user and receiving hand gestures that are overlaid on the AR goggles to instruct the technician to user, service or maintain the object…if the technician’s LOS wanders too far, the sensor FOV loses pairing with the marker 404 thereby violating the alignment condition and causing the video camera to be disabled).

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Williams US-PGPUB No. 2017/0337352 (hereinafter Williams) and Anantharaman US-PGPUB No. 2018/0107805 (hereinafter Anantharaman); 
. 
Re Claim 30: 
The claim 30 recites a machine comprising: 
a) a head mounted camera; and 
b) means for generating modified images which lack confidential information included in images captured by the head mounted camera.
Williams implicitly teaches a machine comprising: 
a) a head mounted camera (
Williams teaches at Paragraph 0048 that the user 102 may point a camera of the AR occlusion device 101 to capture an image of the physical objects A 116 and B 118 in the physical environment 114 and at Paragraph 0045 that the AR occlusion device 101 may include a head-mounted device that a user 102 may wear to view the AR content related to captured images of several physical objects and at Paragraph 0057 that the sensors 202 in the AR occlusion device 101 include a camera 302…including the front facing camera to capture a front field of view of the AR occlusion device 101); 
b) means for generating modified images which lack confidential information included in images captured by the head mounted camera (Williams teaches at Paragraph 0081-0082 that the occlusion configuration module 408 determines a physical object within a field of view of the user 102 is to be occluded or hidden from view of the user 102….occlusion module 410 generates AR content to prevent the user 102 from reading a sensitive portion of a document or to prevent the user form seeing a physical object among several objects….The AR content may be a plain colored virtual object to mask or block the physical object.  
Williams teaches at Paragraph 0024-0025 that that AR occlusion device identifies the physical object based on the image of the physical object and determines that the physical object includes confidential content…the processor includes an AR occlusion application that determines that the physical object includes the confidential content and causes the AR occlusion device to display an AR content, e.g., blank area over the confidential content in the display. The AR content occludes the confidential content. Williams teaches at Paragraph 0088-0089 that the AR occlusion device 101 identified the physical object based on the captured image of the physical object…the AR conclusion device 101 displays AR content in a display to occlude the confidential content and at Paragraph 0099 and FIG. 14A that the AR content 1408 appears to black out or blank out the sensitive or confidential corresponding portion of the document 1404).
Anantharaman teaches a machine comprising: 
a) a head mounted camera (
Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects); 
b) means for generating modified images which lack confidential information included in images captured by the head mounted camera (Anantharaman teaches at Paragraph 0098 that user traits 1120 of this second user 116 are used to control what may be viewed by the user regarding these physical objects. Anatharaman teaches at FIG. 8 Block 802 and Paragraph 0045 receiving an input from at least one sensor of the computing device that describes a physical environment in which the at least one sensor is disposed and at Paragraph 0045-0049 that sensors 112 (cameras) of the head mounted display are configured to detect environmental conditions of a physical environment in which the computing device 102 is disposed such as objects. Anantharaman teaches at FIG. 11 and Paragraph 0031 and Paragraph 0090-0097 that the DRM module may be configured to control access to physical objects…for example, a printed document may include sensitive material. The DRM module may be determined that the specified traits are not met. In response, a display device used to output augmented reality environment may use a portion of digital content to obscure a view of this sensitive material, thereby preventing access as part of the environment. Anantharaman teaches at Paragraph 0079-0082 that a personal assistant may organize and arrange the representations within the environment [without—this is a typo] having access to the portions of viewing the title 608 of the digital content but not having access to portions within a body of the content….The user 706 may have a profile 318 as personal assistant defined as part of the user traits 710. The user 706 is not given access to portions 610 and 612, but access is permitted by the DRM module 226 to portion 608, e.g., a title of the document that forms the digital content 218 and at Paragraph 0085 that the user traits 716 indicate that the user 712 has a profile 318 of Board Member. The DRM module 226 permits access to portion 608 involving the title of the document as well as portions 610 and 612 which involve new team information and competitor strategies…may access to this sensitive information via portions that are included as part of the digital content 218.  Anantharaman teaches at Paragraph 0098 that the second user 1116 may be a personal assistant to the first user 1110. As such, user traits 1120 of this second user 116 do not permit access to at least parts of the physical objects…the user may view the existence of the paper but portions of the digital content 1102 is used to obstruct a view of text on the paper 1002…by graying out the area, addition of blur and so forth. The second user 1116 may be made aware as to the existence of these objects, but is not made aware is to what is contained on the objects).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the AR display experience of Wright and Anantharaman to have provided the AR display on the HMD display with the labeled/masked objects. One of the ordinary skill in the art would have been motivated to occluded/highlighted/masked the objects to prevent the confidential information from being viewed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613